Citation Nr: 0022376	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R.D. and J.D.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1937 until 
December 1939, from April 1943 until September 1945, from 
July 1948 until May 1949, and from October 1950 until 
December 1950.  He was a prisoner of war (POW) of the German 
government between November 1943 and May 1945.  He died in 
December 1996.  The appellant is the widow of the veteran.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1997 from the Pittsburgh, Pennsylvania 
Regional Office (RO) which, among other things, denied 
service connection for the cause of the veteran's death.  
Claims for accrued benefits and for eligibility for 
dependent's education benefits were also appealed, but such 
claims were granted in August 1998.  Therefore, the issue 
remaining before the Board is the claim of entitlement to 
service connection for the cause of the veteran's death.

FINDING OF FACT

No competent medical evidence has been received to show that 
the veteran died of a condition attributable to active 
military service, or to show that any service-connected 
disability contributed in any way to his death.



CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1310, 1154, 5107 (West 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the veteran died in December 1996 at 
the age of 76.  At the time of death, service connection had 
been established for traumatic arthritis of the right 
shoulder, rated 40 percent disabling, post-traumatic stress 
disorder (PTSD), rated 30 percent disabling, peptic ulcer 
disease, rated 10 percent disabling, right ankle fracture 
residuals, rated zero percent disabling, hypertrophic 
tonsils, rated zero percent disabling and scars of the legs, 
ankle, and thumb, rated zero percent disabling.  A combined 
disability evaluation of 60 percent was in effect for the 
service-connected disabilities.  

The appellant asserts that the veteran's death was 
attributable to physical hardship, including beatings, he was 
subject to as a POW which in turn compromised his circulatory 
system to such an extent that it was a contributing factor in 
his death.  In the alternative, it contended by the 
representative that service-connected disability, 
specifically PTSD, was a material factor in the development 
of hypertension which contributed to his death.  It is thus 
averred that service-connected disability was materially 
implicated in the cause of death, and that the appellant is 
thereby entitled to a grant of service connection for the 
cause of the veteran's death.  The representative requests 
that, if the benefit sought on appeal cannot be granted at 
this time, an opinion from an independent medical expert be 
sought to determine the relationship between the cause of 
death and service, or service-connected disability. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular 
disease/hypertension, arteriosclerosis, brain thrombosis or 
hemorrhage, or malignant tumor becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
veteran is a former POW and was detained for not less than 30 
days, ischemic heart disease in such a veteran who had 
experienced localized edema during captivity is presumed to 
have been incurred in service, if manifested to a compensable 
degree at any time after service.  38 C.F.R. §§ 3.307, 
3.309(c) (1999).  Service connection for the cause of the 
veteran's death may be granted if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the service medical records reflect no 
complaints or findings referable to cardiovascular 
abnormality, hypertension, or cerebral infarct.  The record 
is silent for any disorder of this nature until February 1981 
when private clinic notes indicate that the veteran was shown 
to be concerned about blood pressure which he stated he had 
been told previously was high.  He was assured at that time 
that his blood pressure was normal.  However, he was seen the 
following month and blood pressure readings of 130/95 and 
140/100 were obtained.  The reports of VA physical 
examinations conducted in July 1982 and February 1983 
indicated blood pressure readings of 170/104 and 180/110, 
respectively.  At a June 1983 VA examination, the veteran 
reported that he had experienced swelling of the lower 
extremities during his time as a POW.  Nevertheless, the 
diagnoses following the examination included peripheral 
occlusive arteriosclerosis with intermittent claudication, 
but not ischemic heart disease.  The veteran was afforded a 
VA compensation examination in May 1986, and medical history 
was rendered which included excision of an aortic aneurysm 
with a Dacron replacement in 1982.  He related that since 
that time he had experienced claudication in both legs, 
particularly when walking.  He also said that he had had 
elevated blood pressure since 1984 for which he had been 
placed on medication.  On an ensuing examination of the same 
date, the veteran recounted how he had been shot down over 
Germany, was captured and beaten by guards, endured a forced 
march in frigid weather conditions, and spent the rest of the 
war years in various German camps.  He stated that he relived 
those experiences frequently.  Following examination, 
diagnoses were rendered which included status-post aortic 
bypass, hypertension, peptic ulcer disease and PTSD.  
Subsequently prepared records showed that the veteran was 
seen for a cerebrovascular accident which occurred in 
November 1987.  Following VA examination in January 1991, it 
was noted that the veteran had had one or more vascular 
strokes with minimal residuals.  Mild hypertensive 
cardiovascular disease was also noted.  Subsequent VA 
clinical records note continuing hypertension. 

A claim for death benefits was received in January 1997 along 
with the veteran's death certificate indicating that he died 
on December 14, 1996, of aspiration pneumonia due to or as a 
consequence of multi-infarct dementia due to or as a 
consequence of hypertension.  Another significant condition 
contributing to his death was prostate carcinoma.

The appellant and her sons presented testimony at a hearing 
in December 1997 to the effect that the veteran sustained 
head trauma as the result of beatings as a POW, and had 
chronic blackouts in the years following service.  Reference 
was made to loss of oxygen while bailing out of a plane at 
high altitude over Germany which was thought to have 
contributed to such symptoms and eventual seizures.  It was 
felt that the veteran's blackouts and nervous manifestations 
had precipitated the stroke he eventually suffered, and that 
hypertension and multi-infarction dementia were related to 
the service-connected stress disorder.  It was the opinion of 
the appellant's representative that VA had not sufficiently 
taken the provisions of 38 U.S.C.A. § 1154 into consideration 
with respect to the circumstances of the veteran's service to 
arrive at a favorable determination in the appellant's case.  

Given the evidence described above, the Board initially notes 
that service clinical records in this instance reflect no 
problem with hypertension, prostate cancer, or brain infarcts 
throughout active duty or within one year of discharge from 
service.  The available clinical record initially reflects 
elevated blood pressure readings in 1981 and thereafter.  As 
noted above, the veteran reported having experienced swelling 
in his lower extremities during his time as a POW when he was 
seen by VA in 1983, but the record does not show that he 
later developed ischemic heart disease.  Although the veteran 
had hypertension, peripheral (including cerebral) 
arteriosclerosis, and prostrate cancer, which appear to have 
contributed to his death, there exists no competent clinical 
evidence that any such condition had its onset in service on 
either a direct or presumptive basis.  38 U.S.C.A. §§  1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  

It is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In 
this instance, however, no physician or medical documentation 
of record has supported a relationship between the 
development of any terminal disease process and service-
connected disability.  Nor has any disability leading to 
death been linked to active duty.  The appellant, her sons, 
and the appellant's representative, as lay persons who are 
untrained in the field of medicine are not competent to 
provide a medical opinion in this regard.  See Espiritu at 
494-95 (1992).  Therefore, their assertions and testimony 
that in-service head injury and blackouts, or subsequently 
service-connected PTSD, are implicated in any of the disease 
processes that led to the veteran's death do not constitute 
cognizable evidence upon which to reach the merits of this 
matter.  Without the requisite competent evidence 
establishing a nexus to service, or to service-connected 
disability, the claim cannot properly be considered well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Accordingly, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied.  It thus follows that there is no medical question 
of such complexity or controversy involved to warrant an 
opinion from an independent medical expert.  As the 
appellant's claim is not well grounded, VA has no further 
duty to assist her in developing the record to support her 
claim.  Epps, supra.  

In summary, the record in this regard contains no competent 
medical evidence that tends to show that any of the disease 
processes identified as leading to the veteran's death is 
attributable to military service, to previously service-
connected disability, or to symptoms the veteran may have 
experienced since service.  Additionally, no medical evidence 
has been submitted to suggest that any service-connected 
disability contributed to, or hastened the veteran's death, 
even when the circumstances of the veteran's service are 
considered in accordance with 38 U.S.C.A. § 1154.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 